DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                         FALLON RAHIMA JALLALI,
                                Appellant,

                                        v.

    KNIGHTSBRIDGE VILLAGE HOMEOWNERS ASSOCIATION, INC.,
                          Appellee.

                                No. 4D15-2036

                              [January 27, 2016]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael Gates, Judge; L.T. Case No.
CACE 12-009353 (12).

    Cyrus A. Bischoff, Miami, for appellant.

    Michael J. Villarosa of Kaye Bender Rembaum, P.L., Pompano Beach,
for appellee.

PER CURIAM.

   Fallon Rahima Jallali appeals a non-final order denying her motion to
vacate the final judgment of foreclosure obtained by the property’s
homeowners’ association. This Court has jurisdiction pursuant to Florida
Rule of Appellate Procedure 9.130(a)(5). Jallali claimed the trial court
lacked subject matter jurisdiction because the association’s foreclosure
proceeding was filed while the mortgagee’s separate foreclosure proceeding
was pending against the same property.1 We agree and reverse in light of
our decision in U.S. Bank National Ass’n v. Quadomain Condominium
Ass’n, 103 So. 3d 977 (Fla. 4th DCA 2012).

    In 2006, the homeowners’ association recorded a notice of lis pendens
and filed an action against Jallali to foreclose a lien on her property for
failure to pay assessments. The association obtained a final judgment in
February 2007, which was satisfied in March 2008.

1Jallali raised two other issues which we find lacked merit. We decline to address
them, as the first issue is dispositive.
   In May 2007, the mortgagee filed a foreclosure action against Jallali
and recorded its notice of lis pendens against her property. The
association was named as a defendant in that action. The mortgagee’s
successor-in-interest obtained a final judgment of foreclosure in 2014.

   However, in 2011, while the mortgagee’s action was pending, the
association filed and recorded a claim of lien for delinquent maintenance
fees against the same property. In 2012, it filed a separate action against
Jallali to foreclose on that lien and obtained a default final judgment,
which this Court affirmed in Jallali v. Knightsbridge Village Homeowners’
Ass’n, 2014 WL 3765323 (Fla. 4th DCA July 31, 2014).

   Subsequently, in 2015, Jallali and her successor-in-interest moved to
vacate the association’s 2012 final judgment of foreclosure based on
Quadomain and section 48.23, Florida Statutes (2015).

   In Quadomain, the holder (the bank) of a first mortgage on a
condominium filed a foreclosure action, recorded a notice of lis pendens,
and obtained a final judgment. 103 So. 3d at 978. Thereafter, the
condominium association recorded a claim of lien for unpaid fees, filed a
foreclosure action, obtained a default judgment, and the property was
sold. Id. The bank moved to vacate, arguing the association’s foreclosure
was barred because it was filed after the bank had filed its lis pendens.
Id. The trial court denied the motion and the bank appealed. Id.

   The issue on appeal was whether the bank’s supplemental lis pendens
divested the trial court of jurisdiction to adjudicate the association’s lien.
This Court quoted from section 48.23(1), Florida Statutes (2010), which
provides:

   (a) An action in any of the state or federal courts in this state
   operates as a lis pendens on any real or personal property involved
   therein or to be affected thereby only if a notice of lis pendens is
   recorded in the official records of the county where the property is
   located and such notice has not expired pursuant to subsection (2)
   or been withdrawn or discharged.

   ....

   (d) Except for the interest of persons in possession or easements of
   use, the recording of such notice of lis pendens, provided that
   during the pendency of the proceeding it has not expired pursuant
   to subsection (2) or been withdrawn or discharged, constitutes a
   bar to the enforcement against the property described in the

                                      2
   notice of all interests and liens, including, but not limited to,
   federal tax liens and levies, unrecorded at the time of recording
   the notice unless the holder of any such unrecorded interest or
   lien intervenes in such proceedings within 30 days after the
   recording of the notice. If the holder of any such unrecorded
   interest or lien does not intervene in the proceedings and if such
   proceedings are prosecuted to a judicial sale of the property
   described in the notice, the property shall be forever discharged
   from all such unrecorded interests and liens. If the notice of lis
   pendens expires or is withdrawn or discharged, the expiration,
   withdrawal, or discharge of the notice does not affect the validity of
   any unrecorded interest or lien.

§ 48.23, Fla. Stat. (2010) (emphasis added). Based on this and similar
cases, this Court concluded that

   the only way to enforce a property interest that is unrecorded
   at the time the lis pendens is recorded is by timely intervening
   in the suit creating the lis pendens—all other actions are
   barred. Giffen Indus. of Jacksonville, Inc. v. Se. Assocs., Inc., 357
So. 2d 217, 219 (Fla. 1st DCA 1978) (attempt to enforce mechanic's
   lien recorded after lis pendens notice was filed was barred by
   section 48.23); Baron v. Aiello, 319 So. 2d 198, 200 (Fla. 3d DCA
   1975) (holding that judgment lien holder's attempt to foreclose its
   lien came too late when it was filed after the first mortgagor
   recorded a lis pendens ). Therefore, the court presiding over the
   action which created the lis pendens has exclusive jurisdiction
   to adjudicate any encumbrance or interest in the subject
   property from the date the lis pendens is recorded to the date
   it enters final judgment. See Seligman [v. N. Am. Mortg. Co.], 781
   So.2d [1159] at 1163 [Fla. 4th DCA 2011)] (court which adjudicated
   foreclosure of mortgage obtained after a lis pendens for the
   property was properly recorded in a marital dissolution action did
   not have jurisdiction because the (sic) “the court in the dissolution
   proceeding had jurisdiction over the property until final
   judgment”).

     Accordingly, the court in the Association’s lien foreclosure action
   did not have jurisdiction to foreclose the lien. If the Association
   wanted to recover its unpaid Association fees, it was statutorily
   required to intervene in the re-foreclosure action as prescribed in
   section 48.23(1)(d).

Quadomain, 103 So. 3d 979-80 (emphasis added).

                                     3
   In the present case, when the mortgagee filed its foreclosure action and
recorded its notice of lis pendens in May 2007, the association had not yet
recorded a notice of lis pendens with regard to its 2011 lien and 2012
foreclosure action. Although the association had recorded an earlier lien,
notice of lis pendens, and the 2007 final judgment against the same
property, all before the mortgagee filed its 2007 foreclosure action, that
final judgment was satisfied in 2008 and has nothing to do with the
association’s 2011 lien and 2012 foreclosure action.

   Accordingly, based on section 48.23, Florida Statutes (2015),
Quadomain, and the cases cited therein, we conclude that the final
foreclosure judgment which the association obtained in the 2012 case was
void because the trial court lacked jurisdiction at that time. Exclusive
jurisdiction to foreclose on Jallali’s property was in the circuit court
conducting the mortgagee’s foreclosure action in the 2007 case.

   Accordingly, we reverse the order denying Jallali’s motion to vacate final
judgment of foreclosure.

WARNER, GROSS and KLINGENSMITH, JJ., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     4